DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 11/15/2021. Claims 1, 8, and 15 have been amended. Claims 6-7, 13-14, and 20 have been withdrawn. Claims 1-5, 8-12, and 15-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the creating comprises storing a mapping of a mining pool account identifier of a mining pool of the second blockchain network to a mining pool account 
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant, when creating a transaction acceleration smart contract, would map the mining pool account identifier of the second blockchain network to the mining pool account identifier of the mining pool of the first blockchain. The applicant’s description recites “Summary [0005] One example embodiment may provide a method that includes one or more of identifying a blockchain transaction requiring commitment processing for commitment to a blockchain, determining the blockchain transaction is delayed, responsive to identifying the blockchain transaction is delayed, creating a transaction acceleration smart contract defining an incentive for performing the commitment processing of the blockchain transaction, and storing the transaction acceleration smart contract blockchain in a different blockchain” but does not positively describe how the mining pool account identifiers are mapped to each other. Because applicant has declared that the transaction acceleration smart contract is software, applicant must describe steps and not just recited claim language in the description. Therefore, Examiner considers that the limitation is new matter as the applicant has not described or set forth the invention in a way as to enable a person skilled in the art to perform it.
Independent Claims 8 and 15 recite similar features in various forms and are therefore indefinite. Claims dependent upon the rejected independent claims are also rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	Claim 1 recites “storing a mapping of a mining pool account identifier of a mining pool of the second blockchain network” and “mining pool account identifier of a mining pool account on the first blockchain in the transaction acceleration smart contract.”
	Examiner considers that one of ordinary skill in the art would be unsure as to which mining pool account identifier the applicant is referring to. Does the applicant mean to say both mining pool accounts are the same as the blockchains or are separate or that the miners have a separate blockchain account independent of the first blockchain and the second blockchain as referenced in Fig. 1 and Paragraph 0027 of the specification? Due to the lack of clarity in the claims, claim 1 is indefinite.
Independent Claims 8 and 15 recite similar features in various forms and are therefore indefinite. Claims dependent upon the rejected independent claims are also rejected.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US20190050831) [with support from provisional applications #62/554546 and #62549138], Uzelac (US201902229913) and further in view of Thekadath et al (US20190289019) “Thekadath”.

Regarding claim 1, Kikinis teaches: A method, comprising: 
	identifying, via a blockchain node of a first blockchain network, a blockchain transaction that is delayed (e.g. delays due to latency) based on a length of time (i.e. latency) the blockchain transaction has been queued (e.g. latency between the initiation and finalization of new entries) ; (Fig. 1, Fig. 2, [0035] The inventor has conceived, and reduced to practice, a multi-tiered blockchain database system with characteristics that substantially reduce the latency between the initiation and finalization of new entries, allowing faster transactions and reduced risk associated with delays in transaction closure. [0041] This latency in concluding a transaction leads to substantial uncertainty about the value of the transaction until it is finalized. Combined with the current volatility of some cybercurrencies, 
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry reads at least to the above limitation.
	responsive to the delayed blockchain transaction being identified, creating a transaction acceleration smart contract (e.g. contract formed 213) for processing the delayed blockchain transaction in the […] blockchain network […]  (Fig. 2, Fig, 7, [0069],  [0054] As a result, with the growing size of the ledger, the time for this transaction, waiting in queue and then actually executing, grows exceedingly long, leaving the cybercurrency involved in the transaction vulnerable to currency fluctuations. [0055] Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214).
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry (hence the timestamp) combined with the creation incentive and smart contracts reads at least to the above limitation.
	wherein the creating (e.g. forming) comprises storing a mapping of a mining pool account identifier (e.g. higher tier entry) of a mining pool of the […] blockchain network to a mining pool account identifier (e.g. lower tier entry) of a mining pool account on the first blockchain in the transaction acceleration smart contract (Fig. 2, [0055] Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions 
	reading a […] block stored on the blockchain ([0066] FIG. 4 is a diagram showing an exemplary method for improvement to blockchain databases: demarcated block sections 400, in which account reconciliation may be used to retire or archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times. In the section closing method 410 the old blockchain 420 is reconciled all at once, and the balances of each account 440 are moved to a new, shorter blockchain 430, and the old blockchain 420 is archived).
	submitting the blockchain transaction that is delayed […] on the blockchain mining pool of the […] network based on the mapping stored in the transaction acceleration smart contract ([0066] FIG. 4 is a diagram showing an exemplary method for improvement to blockchain databases: demarcated block sections 400, in which account reconciliation may be used to retire or archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times. In the section closing method 410 the old blockchain 420 is reconciled all at once, and the balances of each 

	Kikinis does not explicitly teach the limitation of ‘reading the last block’, however, Uzelac, teaches at least ‘reading the last block’:
reading a last block stored on blockchain; and ([0040] In some embodiments, the proof can be appended onto the block similarly to a signature at the end, or bottom, of the block (e.g., as the last-read component of the block itself).
	submitting the blockchain transaction that is delayed and the last block stored on the blockchain mining pool of the […] network based on the mapping stored in the transaction acceleration smart contract ([0041] The new block 204 can then be appended onto a blockchain 206 as a most recent block 208 to produce an updated blockchain and thus preserve the historical record of transactions (operation 510). In some embodiments, the network 202 may transmit the updated blockchain to a private set of nodes 132, which each store and update the blockchain as necessary. In other embodiments, the updated blockchain may be transmitted to all participants, node or not, in order to maximize availability and transparency of the transactions).
	It would have been obvious, to one skilled in the art before the effective filing date of the claimed invention to modify the blockchain transfer system of Kikinis, in order to combine the process of reading the last block and writing the first block of Uzelac. Due to the rapid growth of the technology required to validate blockchain, the pool of verifiers would naturally shrink to the costs involved. Forking in blockchain is usually done to update the rules of the blockchain, however it would be obvious to add timing to updating the rules in order to institute an incentive program. As Kikinis states:

	
Neither Kikinis nor Uzelac teach ‘second blockchain network’, however Thekadath teaches:
creating a transaction acceleration smart contract for processing the delayed blockchain transaction in a second blockchain network that is different from the first blockchain network and ([0284] In some embodiments, the second data center 850 can create a new transaction block including the one or more digital assets received from the first data center 750. The new block can include additional digital assets being processed at the second data center 850, or can just include digital assets received from the first data center 750. In some embodiments, the second data center 850 can also generate an additional digital signature (e.g., using a second data center 850 private key) to indicate that the information received from the first data center 750 was validated and approved by the second data center 850. Accordingly, the second data center computer can add the first block header, block body, and/or digital asset records to a second blockchain.)
storing the transaction acceleration smart contract in a blockchain of the second blockchain network, wherein the creating comprises storing a mapping of a mining pool account identifier of a mining pool of the second blockchain network (Claim 8: The method of claim 1, wherein the first blockchain is stored at a first database, and wherein the second blockchain is stored at a second database.)
submitting the blockchain transaction that is delayed and the last block stored on the blockchain to the mining pool of the second blockchain network based on the mapping stored in the transaction acceleration smart contract ([0007] 
	It would have been obvious, to one skilled in the art before the effective filing date of the claimed invention to modify the blockchain transfer system of Kikinis, in order to combine the process of reading the last block and writing the first block of Uzelac with the multiple blockchains of Thekadath.  As Thekadath states:
[0003] Many networks and applications exist for transferring information and assets. For example, there are networks designed for transferring access credentials, event tickets, property rights, currency, game credits, mobile phone minutes, digital media, etc. Additionally, there are often multiple networks for transferring the same type of asset. For example, if someone wants to transfer an event ticket to a friend, they can choose one of several ticket transfer networks and applications. [0004] It can be beneficial to unify and simplify many types of transfer networks. For example, if all asset transfer networks for transferring mobile phone minutes were combined into a single, global network, it could simplify the transfer process. Participants could have just one application which is configured for one network. Additionally, it could simplify record keeping, as one network could keep track of where assets have been moved.

In regards to claims 8 and 15, system claim 8 and CRM claim 15 correspond generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Kikinis teaches: The method of claim 1, wherein 	
	the second blockchain network comprises a different mining pool than the first blockchain network (Fig. 1, Items 305, 307, and 309 each represent different sets of mining pools. [0065] FIG. 3 is a diagram showing an exemplary system overview 300 of a 
In regards to claims 9 and 16, system claim 9 and CRM claim 16 correspond generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Kikinis teaches: The method of claim 1, further comprising: 
	storing mining pool information (e.g., multi-tiered blockchain database) of the second blockchain network within a smart contract of the first blockchain network ([0065] FIG. 3 is a diagram showing an exemplary system overview 300 of a multi-tiered blockchain database. In some embodiments, the blockchain database maintained for the global database 301, and for each lower tier database 302, 303 would comprise tiers of a single blockchain, but in other embodiments, they would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309), but in other embodiments might be allowed to share nodes 305, 307, 309).
	Examiner considers the phrase “‘storing mining pool information of the second blockchain network within a smart contract of the first blockchain network’” is non-functional descriptive material as it only describes, at least in part, characteristics of data to store, however, 
	In regards to claims 10 and 17, system claim 10 and CRM claim 17 correspond generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Kikinis teaches: The method of claim 1, wherein the method further comprises: 
	invoking creation of the transaction acceleration smart contract in response to identifying the delayed blockchain transaction (Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214).
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry (hence the timestamp) combined with the creation incentive and smart contracts reads at least to the above limitation.
	Though Kikinis does not explicitly teach ‘the transaction acceleration smart contract in response to identifying the delayed blockchain transaction’ in those exact terms, it would have been obvious, to one skilled in the art before the effective filing date of the claimed invention to include ‘creating a transaction acceleration mart contract in response to identifying the delayed 
[0005] What is needed is a new blockchain database system which retains the desirable features of blockchain technology but reduces or eliminates its limitations. [0006] Accordingly, the inventor has conceived and reduced to practice, a multi-tiered blockchain database system, and a method therefor, with characteristics that substantially reduce the latency between the initiation and finalization of new entries, allowing faster transactions and reduced risk associated with delays in transaction closure.
	
	In regards to claims 11 and 18, system claim 11 and CRM claim 18 correspond generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Kikinis teaches: The method of claim 1, wherein
	the transaction acceleration smart contract provides configuration data necessary for mining nodes in the second blockchain network to process the delayed transaction from the first blockchain network (Fig. 1, Fig. 2, [0055] In the case of cryptocurrencies with smart contract functionality, there is the added complexity of contract formation 213 in which at least two parties must participate. In effect, smart contracts act as a form of automated escrow without requiring a third party to act as the escrow holder….Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214. Each 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the requirement to hash the added blocks until consensus is achieved’ could reasonably be interpreted as ‘configuration data’.
	Examiner further notes that the phrase “the transaction acceleration smart contract provides configuration data necessary for mining nodes in the second blockchain network to process the delayed transaction from the first blockchain network” is non-functional descriptive material as it only describes, at least in part, the basis for what the transaction acceleration smart contract provides, however, what the contract provides is not used to perform any of the recited method steps (i.e. invoking).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	In regards to claims 12 and 19, system claim 12 and CRM claim 19 correspond generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on page 6 of the response, filed 11/15/2021, that the 35 U.S.C. 112 rejections should be withdrawn based on amendments. 
	Examiner has removed those rejections but has introduced new rejections based on amended claim language.
	Applicant argues on pages 6-10 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning eligibility. Examiner finds the applicant’s arguments persuasive and has withdrawn the 35 U.S.C. 101 rejection.

	Applicant argues on pages 10-13 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically:
Kikinis fails to render obvious the features of Claim 1, because Kikinis fails to describe or suggest, "wherein the creating comprises storing a mapping of a mining pool account identifier of a mining pool of the second blockchain network to a mining pool account identifier of a mining pool of the first blockchain network in the transaction acceleration smart contract, submitting the blockchain transaction that is delayed and the last block stored on the blockchain to the mining pool of the second blockchain network based on the mapping stored in the transaction acceleration smart contract."

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Kikinis (cited above) that, in combination Uzelac and Thekadath, teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Kikinis, Uzelac, and Thekadath, they are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685